EXHIBIT 99.1 FOR IMMEDIATE RELEASE: July 26, 2012 SIMMONS FIRST ANNOUNCES SECOND QUARTER EARNINGS Pine Bluff, AR – Simmons First National Corporation (NASDAQ-GS: SFNC) today announced net income of $6.5million and diluted earnings per share of $0.38 for the quarter ended June 30, 2012.Net income for the six months ended June 30, 2012, was $12.9 million, or $0.75 diluted earnings per share. “Excluding non-core items from the second quarter of 2011, quarterly EPS increased $0.02, or 5.6%, and year-to-date EPS increased $0.09, or 13.6%. We are pleased with our second quarter earnings performance. We continue to benefit significantly from strong asset quality, which has resulted in a reduction in our provision for loan losses, and from our on-going efficiency initiatives that resulted in a decrease in our non-interest expense,” commented J. Thomas May, Chairman and CEO. Loans Total loans, including those covered by FDIC loss share agreements, were $1.7 billion at June 30, 2012, a decrease of $98 million compared to the same period in 2011. “The majority of this decrease is related to a $79 million decrease in FDIC covered loans and a $14 million decrease in our student loan portfolio, both of which were expected,” commented May. Legacy loans (excluding FDIC covered loans) increased $71 million from the previous quarter end. “Of this increase, $54 million relates to the seasonality in our agricultural and credit card portfolios. Our student loan and consumer portfolios decreased a combined $7 million and our real estate portfolio increased $27 million. We saw growth in our construction, commercial real estate and single family loans,” added May. Deposits At June 30, 2012, total deposits were $2.6 billion, an increase of $22 million, or 0.9%, compared to the same period in 2011. Non-time deposits totaled $1.8 billion, or 69% of total deposits. Net Interest Income The Company’s net interest income for the second quarter of 2012 was $27.3 million, unchanged from the same period of 2011. Included in interest income for the period is the additional yield accretion recognized as a result of updated estimates of the cash flows of the loan pools acquired in the Company’s 2010 FDIC-assisted transactions. Each quarter, the Company estimates the cash flows expected to be collected from the acquired loan pools, and adjustments may or may not be required. The cash flows estimate has increased based on payment histories and reduced loss expectations of the loan pools. This resulted in increased interest income that is spread on a level-yield basis over the remaining expected lives of the loan pools. The increases in expected cash flows also reduce the amount of expected reimbursements under the loss sharing agreements with the FDIC, which are recorded as indemnification assets. The impact of the adjustments on the Company’s financial results for the current reporting period is shown below: Three Months Ended Six Months Ended (In thousands) June 30, 2012 June 30, 2012 Impact on net interest income $ $ Non-interest income ) ) Net impact to pre-tax income $ $ Because these adjustments will be recognized over the remaining lives of the loan pools and the remainder of the loss sharing agreements, respectively, they will impact future periods as well. The current estimate of the remaining accretable yield adjustment that will positively impact interest income is $21.7 million and the remaining adjustment to the indemnification assets that will reduce non-interest income is $19.0 million. Of the remaining adjustments, we expect to recognize $5.7 million of interest income and a $5.4 million reduction of non-interest income, for a net addition to pre-tax income of approximately $354,000 during the remainder of 2012. “While these items create some noise in the quarter, the bottom line is a positive impact of $267,000 for the second quarter and estimated $354,000 for rest of the year,” said May. The accretable yield adjustments recorded in future periods will change as we continue to evaluate expected cash flows from the acquired loan pools. Net interest margin was 3.87% for the quarter ended June 30, 2012. Non-Interest Income Non-interest income for the second quarter was $11.1 million, compared to $14.3million for the second quarter of 2011. “As previously discussed, there was a $2.7 million decrease due to reductions of the indemnification assets resulting from increased cash flows expected to be collected from the FDIC covered loan portfolios,” reiterated May. “Excluding the indemnification asset adjustment and a non-recurring $1.1million gain from the sale of MasterCard stock in the second quarter of 2011, non-interest income increased $631,000, or 4.8%, driven by a $596,000 increase in mortgage lending income.” Non-Interest Expense Non-interest expense for the second quarter of 2012 was $28.2 million, a decrease of $415,000, or 1.5%, compared to the same period in 2011. “This decrease in non-interest expense is primarily the result of the implementation of our efficiency initiatives,” according to May. “Since 2008, we have focused our efforts in standardizing certain back office functions and eliminating other duplications, and we have done so with it being transparent to our customers. This is especially important during the lull of the economy and as we prepare for future acquisitions, both FDIC and traditional.” Asset Quality During 2010, the Company acquired loans and foreclosed real estate (“OREO”) through FDIC-assisted acquisitions. Through the loss share provisions of the purchase and assumption agreements, the FDIC agreed to reimburse the Company for 80% of the losses incurred on the disposition of such loans and OREO. The loans and OREO covered by the FDIC loss share agreements and the related FDIC loss share indemnification asset were presented in the Company's financial reports as covered assets with a carrying value equal to the discounted net present value of expected future proceeds. At June 30, 2012, loans covered by loss share were carried at $114 million, OREO covered by loss share was carried at $11 million and the FDIC loss share indemnification asset was carried at $35 million. As a result of the FDIC loss share indemnification related to these assets and the discounted net present value method of valuing these assets, such assets are excluded from the computations of the following asset quality ratios, except for their inclusion in total assets. The Company's allowance for loan losses was $28.4 million at June 30, 2012, or 1.76% of total loans and 222% of non-performing loans. Non-performing assets as a percent of total assets were 1.13% as of June 30, 2012, a decrease from 1.14% as of March 31, 2012. Non-performing loans as a percent of total loans were 0.79% as of June 30, 2012, a decrease of 6 basis points from 0.85% as of March 31, 2012. These ratios include $3.3millionof Government guaranteed student loans that were over 90days past due at the end of the quarter. Excluding the guaranteed past due student loans, non-performing assets as a percent of total assets were1.03% and non-performing loans as a percent of total loans were 0.59%. For the second quarter, the annualized net charge-off ratio, excluding credit cards, was 0.02%, and the annualized credit card charge-off ratio was 1.42%. Capital At June 30, 2012, stockholders' equity was $407 million, book value per share was $24.03 and tangible book value per share was $20.37. The Company's ratio of stockholders' equity to total assets was 12.5% and its ratio of tangible stockholders’ equity to tangible assets was 10.8%, as of June 30, 2012. “Our exceptional level of capital puts us in the 92nd percentile of our peer group and allows us to actively pursue the right opportunities that meet our strategic plan regarding mergers and acquisitions,” continued May. As of June 30, 2012, the Company’s regulatory capital ratios remain significantly higher than regulatory “well capitalized” guidelines: “Well Capitalized” SFNC Tier 1 Leverage Ratio 5.00% 12.11% Tier 1 Risk-Based Capital Ratio 6.00% 21.34% Total Risk-Based Capital Ratio 10.00% 22.60% Stock Repurchase Program During 2012, the Company has repurchased approximately 436,000 shares at an average price of $24.40, substantially completing the existing repurchase plan. On July 23, the Board of Directors approved a new stock repurchase program, authorizing the repurchase of up to 850,000 additional shares of stock, which is approximately 5% of the shares outstanding. The Company plans to continue to allocate its earnings, less dividends, to its stock repurchase program. Simmons First National Corporation Simmons First National Corporation is an eight bank financial holding company with community banks in Pine Bluff, Lake Village, Jonesboro, Rogers, Searcy, Russellville, El Dorado and Hot Springs, Arkansas. The Company’s eight banks conduct financial operations from 88offices, of which 84 are financial centers, in 47communities in Arkansas, Missouri and Kansas. The Company’s common stock trades on the NASDAQ Global Select Market under the symbol “SFNC”. Conference Call Management will conduct a conference call to review this information beginning at 3:00 p.m. Central Time on Thursday, July 26, 2012. Interested persons can listen to this call by dialing1-888-551-9020 (UnitedStates and Canada only) and asking for the Simmons First National Corporation conference call. Areplay of the call will be available through 5:00p.m. Central Time on August 1, 2012, by dialing1-888-203-1112. The passcode for the replay is 9343144. In addition, the call will be available live or in recorded version on the Company’s website at www.simmonsfirst.com. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles (GAAP). The Company’s management uses these non-GAAP financial measures in their analysis of the Company’s performance. These measures typically adjust GAAP performance measures to exclude the effects of the amortization of intangibles and include the tax benefit associated with revenue items that are tax-exempt, as well as adjust income available to common shareholders for certain significant activities or nonrecurring transactions. Since the presentation of these GAAP performance measures and their impact differ between companies, management believes presentations of these non-GAAP financial measures provide useful supplemental information that is essential to a proper understanding of the operating results of the Company’s core businesses. These non-GAAP disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Forward Looking Statements Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements of this type speak only as of the date of this news release. By nature, forward-looking statements involve inherent risk and uncertainties. Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements. Additional information on factors that might affect Simmons First National Corporation’s financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Senior Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold - Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans not covered by FDIC loss share agreements Loans covered by FDIC loss share agreements Allowance for loan losses ) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by FDIC loss share agreements Foreclosed assets covered by FDIC loss share agreements Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Stockholders' equity: Common stock Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on AFS securities Total stockholders' equity Total liabilities and stockholders' equity $ Page 1 Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold 99 Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans not covered by FDIC loss share agreements Loans covered by FDIC loss share agreements Allowance for loan losses ) Net loans FDIC indemnification asset Premises and equipment Foreclosed assets not covered by FDIC loss share agreements Foreclosed assets covered by FDIC loss share agreements Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings Subordinated debentures Accrued interest and other liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ Page 2 Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans not covered by loss share agreements $ Loans covered by FDIC loss share agreements Federal funds sold 1 - 1 3 1 Investment securities Mortgage loans held for sale 87 Assets held in trading accounts 13 12 7 8 9 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase 77 99 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Premiums on sale of student loans - Bank owned life insurance income Net gain (loss) on assets covered by FDIC loss share agreements ) ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs - Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Page 3 Simmons First National Corporation SFNC Consolidated Statements of Income - Year-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans not covered by loss share agreements $ Loans covered by FDIC loss share agreements Federal funds sold 1 - 6 5 2 Investment securities Mortgage loans held for sale Assets held in trading accounts 25 12 33 26 18 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase 99 Other borrowings Subordinated debentures TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Mortgage lending income Investment banking income Credit card fees Premiums on sale of student loans - Bank owned life insurance income Net gain (loss) on assets covered by FDIC loss share agreements ) ) Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs - - Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Page 4 Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Tier 1 capital Stockholders' equity $ Trust preferred securities, net allowable Disallowed intangible assets, net of deferred tax ) Unrealized gain on AFS securities ) Total Tier 1 capital Tier 2 capital Qualifying unrealized gain on AFS equity securities 15 14 9 6 17 Qualifying allowance for loan losses Total Tier 2 capital Total risk-based capital $ Risk weighted assets $ Adjusted average assets for leverage ratio $ Ratios at end of quarter Equity to assets % Tangible common equity to tangible assets % Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Page 5 Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Loan Portfolio - End of Period (1) Consumer Credit cards $ Student loans Other consumer Total consumer Real Estate Construction Single-family residential Other commercial Total real estate Commercial Commercial Agricultural Total commercial Other Total Loans $ (1) Excludes loans covered by FDIC loss share agreements. Investment Securities - End of Period Held-to-Maturity U.S. Treasury $ - $ U.S. Government agencies Mortgage-backed securities 56 59 62 67 70 State and political subdivisions Other securities Total held-to-maturity Available-for-Sale U.S. Government agencies Mortgage-backed securities FHLB stock Other securities Total available-for-sale Total investment securities $ Fair value - HTM investment securities $ Investment Securities - QTD Average Taxable securities $ Tax exempt securities Total investment securities - QTD average $ Page 6 Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Allowance for Loan Losses Balance, beginning of quarter $ Loans charged off Credit cards Other consumer Real estate 78 Commercial Total loans charged off Recoveries of loans previously charged off Credit cards Other consumer Real estate Commercial 26 41 72 Total recoveries Net loans charged off Provision for loan losses Balance, end of quarter $ Non-performing assets (1) Non-performing loans Nonaccrual loans Real estate $ Commercial Consumer Total nonaccrual loans Loans past due 90 days or more Government guaranteed student loans Other loans Total loans past due 90 days or more Total non-performing loans Other non-performing assets Foreclosed assets held for sale Other non-performing assets - 1 - Total other non-performing assets Total non-performing assets $ Performing TDRs (troubled debt restructurings) $ Ratios (1) Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Non-performing loans to total loans % Non-performing assets (including performing TDRs) to total assets % Non-performing assets to total assets % Non-performing assets to total assets (excluding Gov't guaranteed student loans) % Annualized net charge offs to total loans % Annualized net credit card charge offs to total credit card loans % Annualized net charge offs to total loans (excluding credit cards) % Past due loans >30 days (excluding nonaccrual) % Past due loans >30 days (excluding nonaccrual) (excluding Gov't guaranteed student loans) % (1) Excludes assets covered by FDIC loss share agreements, except for their inclusion in total assets. Page 7 Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) ASSETS Earning Assets Interest bearing balances due from banks % Investment securities % Mortgage loans held for sale % Assets held in trading accounts % Loans, including covered loans* % Total interest earning assets % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts % Time deposits % Total interest bearing deposits % Federal funds purchased and securities sold under agreement to repurchase % Other borrowings % Subordinated debentures % Total interest bearing liabilities % NET INTEREST MARGIN/SPREAD Net interest spread % Net interest margin - quarter-to-date % Net interest margin - year-to-date % * Covered loans are loans covered by FDIC loss share agreements. Page 8 Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except share data) QUARTER-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 12 11 12 12 13 Amortization of intangibles 74 74 Amortization of intangibles, net of taxes 45 45 Average shares outstanding Average earning assets Average interest bearing liabilities YEAR-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 23 11 50 38 26 Amortization of intangibles 74 Amortization of intangibles, net of taxes 90 45 Average shares outstanding Average diluted shares outstanding Average earning assets Average interest bearing liabilities END OF PERIOD Book value per share $ Tangible book value per share Shares outstanding Full-time equivalent employees Total number of ATM's Total number of financial centers 84 84 84 84 84 Parent company only - investment in subsidiaries Parent company only - intangible assets Page 9 Simmons First National Corporation SFNC Consolidated - Reconciliation of Core Earnings (non-GAAP) For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) QUARTER-TO-DATE Net Income $ Nonrecurring items Gain on sale of MasterCard stock (1) - ) Merger related costs - Branch right sizing - Tax effect - Net nonrecurring items - ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of MasterCard stock (1) - ) Merger related costs - Branch right sizing - Tax effect - Net nonrecurring items - ) Diluted core earnings per share (non-GAAP) $ YEAR-TO-DATE Net Income $ Nonrecurring items Gain on sale of MasterCard stock (1) - - ) ) ) Merger related costs - - Branch right sizing - - Tax effect - - Net nonrecurring items - - ) ) ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of MasterCard stock (1) - - ) ) ) Merger related costs - - Branch right sizing - - Tax effect - - Net nonrecurring items - - ) ) ) Diluted core earnings per share (non-GAAP) $ (1) Gain from liquidation of Class B shares received as part of MasterCard's 2006 IPO. Page 10
